DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 12/20/2021.
Claims 47-67 are pending. 

Response to Amendment

Applicant has cancelled claims 1-46 and presented new set of claims 47-67 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 1-46 have been cancelled by the Applicant.

Claim Objections

Claims 47, 54, 61, 53, 60, 67 are objected to because of the following informalities:  

-- is includes -- should be -- includes-- in claim 47 lines 7. Similar deficiency exist in claims 54 and 61.
-- a node -- should be -- the node -- in claim 53 line 3. Similar deficiency exist in 60 and 67.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 46-67 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 47 lines 7-8 recites “request to process data is includes a kernel program associated with the programming framework”. It is unclear if the kernel program is part of the request or the programming framework or both.

Claim 50 line 2 recites “a job identifier”. It is unclear if the job identifier is associated with the partition or a job or both and what constitutes the job.

Claim 53 lines 2-3 recites “modify the kernel program to adjust a work item distribution of the kernel program”. It is unclear what constitutes the work item and if the kernel or the work item or work item of the kernel or both are being distributed.

Claims 54 and 61 recites elements of claim 47 and have similar deficiency as claim 47. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims due to same rational.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 47-67 are rejected under 35 U.S.C. 103 as being unpatentable over Einkauf et al. (US Pub. No. 2016/0323377 A1, hereafter Einkauf) in view of Breternitz et al. (US Pub. No. 2012/0291040 A1, hereafter Breternitz).

 Einkauf was cited in the last office action.

As per claim 47, Einkauf teaches the invention substantially as claimed including a data processing system comprising (fig 1 computer system 1700): 
a memory device (fig 1 1720); 
(fig. 1 processors 1710), wherein the instructions cause the one or more processors to: 
detect a request to process a dataset via a programming framework ([0052] client, specify task to be implemented, input data set [0044] fig 1 input data 360 set of input data, processed, worker nodes [0022] cluster based distributed computing system e.g. apache Hadoop framework [0040] [0024] Hadoop, Spark [0022] distributed computing service, in response to a request [0054] requesting, configuration, to collectively execute applications), the programming framework to process the dataset via a programming model ([0003] processing data, MapReduce model [0024] Hadoop framework, MapReduce [0040] process data, distributed computing framework, Hadoop, MapReduce, programming model for processing large data sets), wherein the request to process the data and the programming framework is associated with an application programming interface (API) configured to facilitate execution of the program ([0140] distributed computing services via one or more application programming interface, request, provisioning of computations and storage resources for specific distributed computing system e.g. MapReduce clusters fig 11 1102 1104 ); 
based on the request ([0052] client, specify task to be implemented, input data set [0044] set of input data fig. 3 360), partition the dataset into a plurality of partitions ([0044] input data may be split into a plurality of partitions, input partitions 360 fig 3 360A-360N) and assign each of the plurality of partitions to a node in a cluster of nodes ([0044] fig 3. One or more partitions of the input data, assigned to each of the worker nodes 320A-N); 
the program code configured to process each of the plurality of partitions via the programming framework ([0046] each worker node 320, perform, suitable processing task, sending program code to the worker nodes, instructing worker nodes to load the program code [0047] computation, performed, worker nodes, mapper process, reducer process [0040] process data, distributed computing framework, Hadoop, MapReduce, programming model for processing large data sets); and 
distribute the program code to the nodes in the cluster of nodes that have an assigned partition ([0046] each worker node 320, perform, suitable processing task, master node, sending program code to the worker nodes, instructing worker nodes to load the program code), wherein the nodes are to execute the program code to process the partition as via a plurality of work items executed via a plurality of execution resources of the node ([0046] each worker node 320, perform, suitable processing task, program code, worker nodes, processing input data, produce output data [0045] acquire input data to be processed fig 1 MapReduce cluster 120 resource pools 130 auto-scaling 126 [0058] map stage, map computations, program code used in the map computation, specified, master node [0060] program code, reduce computation, specified, master node ) and each partition is stored on the assigned node ([0045] each worker nodes may acquire its one or more partitions of input data, partition(s) of input data to be processed using a particular worker node may be loaded into memory at the particular worker node either partially or entirely before the processing of the partition(s) is initiated ).  

	Einkauf doesn’t specifically teach wherein the request includes a kernel program associated with the programming framework, and an application programming interface (API) configured to facilitate execution of the kernel program, generate program code according to the programming model, the program code configured to process each of the plurality of partitions via the kernel program.

([0006] function call, OpenCL framework, compute kernel, schedule the compute kernels, compute kernel matched with the data) and the programming framework is associated with an application programming interface (API) configured to facilitate execution of the kernel program ([0006] schedule, workload, OpenCL framework, supports, API, heterogeneous computing, compute kernel, schedule, execution queues), generate program code according to the programming model ([0037] OpenCL, avoid writing vendor specific code, generate appropriate binary code, generate multiple version of compute kernels [0041] With a JIT compiling method, these instances are compiled at runtime to be later invoked), the program code configured to process each of the plurality of partitions via the programming framework and the kernel program ([0039] each function call, compute kernel, matched with one or more records of data to produce one or more work units of computations [0040] the same instructions of the single function call, but operate on different records of data [0041] The OpenCL framework may invoke an instance of a compute kernel multiple times in parallel).

It would have been obvious before the effective filing date of the invention was made to combine the teachings of Einkauf with the teachings of Breternitz of API associated with OpenCL for scheduling/executing the function call or compute kernel scheduled in the queue, generating binary code for kernels according to JIT model, each function call matched with the data to produce one or more units of computation work units and same single function call may operate on different records of data to improve efficiency and allow wherein the request includes a kernel program associated with the programming framework, and an application programming interface (API) configured to facilitate execution of the kernel program, generate program code according to the programming model, the program code configured to process each of the plurality of partitions via the kernel program to the method of Einkauf as in the instant invention.



As per claim 48, Breternitz teaches wherein the programming framework is associated with the Open Computing Language (OpenCL) ([0006] OpenCL.RTM. (Open Computing Language) framework supports programming across heterogeneous computing environments and includes a low-level application programming interface (API) for heterogeneous computing).  

As per claim 49, Einkauf teaches wherein the programming model includes MapReduce ([0003] process data is the MapReduce model for distributed, parallel computing).  

As per claim 50, Einkauf teaches wherein each of the plurality of partitions is associated with a job identifier and each partition is divided into a plurality of micro-blocks ([0130] data object portion, object, addressable, combination of a bucket and one or more identifiers of the object itself [0150] block level storage for storing one or more sets of data volumes. Contiguous set of logical blocks, data volume, divided up into multiple data chunks including one or more data blocks).  

As per claim 51, Breternitz teaches wherein to generate the program code to implement the programming model includes to process the kernel program ([0037] OpenCL, avoid writing vendor specific code, generate appropriate binary code, generate multiple version of compute kernels [0041] With a JIT compiling method, these instances are compiled at runtime to be later invoked) and generate the program code according to job identifiers within the kernel ([0006]  compute kernel, matched, one or more records of data, produce, one or more work units of computation, work unit may have a unique identifier (ID) [0037] JIT method, generate, binary code [0041] call, compute kernel, associated unique ID/work unit ID, fetched by calling an internal function name get_global_id(0) fig 2, 3).  

As per claim 52, Einkauf teaches wherein each job identifier is associated with a partition ([0134] object storage service, storage, data set, downloaded/processed, metadata, key pairs, parameters for a MapReduce job; Breternitz [0041]).  

As per claim 53, Einkauf teaches wherein the one or more processors are further to adjust a work item distribution of the program to enable the program to process the partition of a node as local data ([0180] mount, access virtualized data store volumes, appear to user as local virtualized storage, virtualized data store 1516 may include object storage, block-based storage, and/or volume-based storage [0045] send the relevant partitions to individual worker nodes [0046] sending program code to the worker nodes, instructing the worker nodes, load the program code from one or more storage locations).
Breternitz teaches remaining claim elements of modify the kernel program to process the local data ([0035] compilations, argument/parameters, compute kernel, set [0037] JIT, generate appropriate binary code, after obtaining the system configuration, compilation time is included within the execution time, generate multiple version of a compute kernels [0039] compute kernels, matched, records of data [0041] JIT, instances are compiled at runtime).

Claim 54 recites a method comprising limitations similar to those of claim 47. Therefore, it is rejected for the same rational.
Claim 55 recites a method comprising limitations similar to those of claim 48. Therefore, it is rejected for the same rational.
Claim 56 recites a method comprising limitations similar to those of claim 49. Therefore, it is rejected for the same rational.
Claim 57 recites a method comprising limitations similar to those of claim 50. Therefore, it is rejected for the same rational.
Claim 58 recites a method comprising limitations similar to those of claim 51. Therefore, it is rejected for the same rational.
Claim 59 recites a method comprising limitations similar to those of claim 52. Therefore, it is rejected for the same rational.
Claim 60 recites a method comprising limitations similar to those of claim 53. Therefore, it is rejected for the same rational.

Claim 61 recites a non-transitory machine readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising limitations similar to those of claim 47. Therefore, it is rejected for the same rational.

Claim 62 recites the non-transitory machine readable medium as in claim 61, for limitations similar to those of claim 48. Therefore, it is rejected for the same rational.

Claim 63 recites the non-transitory machine readable medium as in claim 61, for limitations similar to those of claim 49. Therefore, it is rejected for the same rational.
Claim 64 recites the non-transitory machine readable medium as in claim 61, for limitations similar to those of claim 50. Therefore, it is rejected for the same rational.
Claim 65 recites the non-transitory machine readable medium as in claim 61, for limitations similar to those of claim 51. Therefore, it is rejected for the same rational.
Claim 66 recites the non-transitory machine readable medium as in claim 61, for limitations similar to those of claim 52. Therefore, it is rejected for the same rational.
Claim 67 recites the non-transitory machine readable medium as in claim 61, for limitations similar to those of claim 53. Therefore, it is rejected for the same rational.


Response to Arguments

The previous claim objections have been withdrawn. However, some new objections have been made in reference to the amended claims.
The previous objections under 35 USC 112 (b) have been withdrawn. However, some new objections have been made in reference to the amended claims.
The previous objections under 35 USC 101 have been withdrawn. 
Applicant's arguments filed on 12/20/2021 have been fully considered but they are moot in view of new grounds of rejections.
Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han; Min (US 20180046658 A1) teaches distributed data processing
Ivanov; Petko et al. (US 20160004516 A1) teaches code generation framework for application program interface for model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195